DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/023,287, filed on September 16, 2020.

Oath/Declaration
Oath/Declaration as filed on September 16, 2020 is noted by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., U.S. Patent Application Publication 2020/0134278 A1 (hereinafter Lee I).
Regarding claim 1, Lee I teaches a display device comprising: 2a display panel (100, 140 FIGS. 1A-1B, and 4, paragraph[0065] of Lee I teaches referring to FIG. 1A, a display device 100 includes a flexible display panel 140; the flexible display panel 140 includes a display element used for displaying images, various driving elements for driving the display element, lines and the like; hereinafter, a case where the flexible display panel 140 is an electroluminescent flexible display panel including an electroluminescence display element is described as an example, but the present disclosure is not limited thereto; and the flexible display panel 140 includes an active area AA and a non-active area NA, and See also at least paragraph[0121] of Lee I (i.e., Lee I at least teaches a display device with a display panel)); 
3a fingerprint sensing part covered by the display panel (120 FIGS. 1A-1B, and 4, paragraph[0122] of Lee I teaches referring to FIG. 4, the metal layer 490 is disposed between the cushion structure 110 and the ultrasonic fingerprint sensor 120 and the flexible display panel 140; the metal layer 490 is a layer made of metal and functions as a shielding layer for shielding interference of signals; specifically, the metal layers 490 may be disposed on the third adhesive layer 121 of the first area A1 and the cushion structure 110 of the second area A2 and disposed below the back plate 130 to be formed in both the first area A1 and the second area A2; and the metal layer 490 may be made of, for example, copper (Cu), aluminum (Al), silver (Ag), or the like); and 
4a cover panel covered by the display panel and comprising a metal layer, swherein the metal layer comprises: 6a first metal layer surrounding the fingerprint sensing part in a plan view (110, 116 FIGS. 1A-1B, and 4, paragraph[0065] of Lee I teaches a cushion structure 110 may be disposed below the display panel 140, for example, in the second area A2 below the back plate 130; the cushion structure 110 is a structure that protects the components of the display device 100 by absorbing physical shock or blocking heat; and specifically, the cushion structure 110 may optionally include at least some of a first adhesive layer 111, a support layer 112, a black layer 113, a second adhesive layer 114, a shock absorbing layer 115, and a heat dissipation layer 116, and See also at least paragraphs[0072], and [0122]-[0123] of Lee I (i.e., Lee I at least teaches a cushion structure, covered by and attached to the display panel, that includes a heat dissipation layer)); and 
7a second metal layer extending from the first metal layer and disposed between 8the display panel and the fingerprint sensing part (490 FIGS. 1A-1B, and 4, paragraph[0122] of Lee I teaches referring to FIG. 4, the metal layer 490 is disposed between the cushion structure 110 and the ultrasonic fingerprint sensor 120 and the flexible display panel 140; the metal layer 490 is a layer made of metal and functions as a shielding layer for shielding interference of signals; specifically, the metal layers 490 may be disposed on the third adhesive layer 121 of the first area A1 and the cushion structure 110 of the second area A2 and disposed below the back plate 130 to be formed in both the first area A1 and the second area A2; and the metal layer 490 may be made of, for example, copper (Cu), aluminum (Al), silver (Ag), or the like, and See also at least paragraph[0123] of Lee I (i.e., Lee I at least teaches a metal layer that is between the display panel and the fingerprint sensor, and is electrically connected to the heat dissipation layer surrounding the fingerprint sensor)).  
Regarding claim 2, Lee I teaches t1he display device of claim 1, wherein the cover panel further comprises a 2functional layer disposed between the display panel and the first metal layer (115 FIGS. 1A-1B, and 4, paragraph[0065] of Lee I teaches a cushion structure 110 may be disposed below the display panel 140, for example, in the second area A2 below the back plate 130; the cushion structure 110 is a structure that protects the components of the display device 100 by absorbing physical shock or blocking heat; and specifically, the cushion structure 110 may optionally include at least some of a first adhesive layer 111, a support layer 112, a black layer 113, a second adhesive layer 114, a shock absorbing layer 115, and a heat dissipation layer 116, and See also at least paragraphs[0072], and [0122]-[0123] of Lee I (i.e., Lee I at least teaches a cushion structure, which is covered by and attached to a bottom surface of the display panel, having a shock absorbing layer disposed on a heat dissipation layer)).  
Regarding claim 3, Lee I teaches the display device of claim 2, wherein the fingerprint sensing part is disposed in 2a first opening in the functional layer (FIGS. 1A-1B, and 4, paragraph[0081] of Lee I teaches the ultrasonic fingerprint sensor 120 is disposed in the first area A1 below the back plate 130; that is, the first area A1 may refer to an area overlapping with the display panel 140; the ultrasonic fingerprint sensor 120 is a device for sensing the shape of a fingerprint of a finger contacting an upper surface of the display device 100; specifically, the cushion structure 110 is disposed in the second area A2, and the first area A1 in which the cushion structure 110 is not disposed may have an opening area; and in this case, the ultrasonic fingerprint sensor 120 may be disposed in the opening area, and See also at least paragraph[0121] of Lee I (i.e., Lee I at least teaches the fingerprint sensor disposed in an opening in which the cushion structure having the shock absorbing layer is not disposed)).
Regarding claim 4, Lee I teaches the display device of claim 3, wherein: 2the first opening has a rectangular shape; and 3the second metal layer extends from a portion of the first metal layer, the portion being 4adjacent to each side of the rectangular shape (490 FIGS. 1A-1B, and 4, paragraph[0122] of Lee I teaches referring to FIG. 4, the metal layer 490 is disposed between the cushion structure 110 and the ultrasonic fingerprint sensor 120 and the flexible display panel 140; the metal layer 490 is a layer made of metal and functions as a shielding layer for shielding interference of signals; specifically, the metal layers 490 may be disposed on the third adhesive layer 121 of the first area A1 and the cushion structure 110 of the second area A2 and disposed below the back plate 130 to be formed in both the first area A1 and the second area A2; and the metal layer 490 may be made of, for example, copper (Cu), aluminum (Al), silver (Ag), or the like, and See also at least paragraphs[0081], and [0121] and [0123] of Lee I (i.e., Lee I at least teaches a metal layer that is between the display panel and the fingerprint sensor disposed in an opening having a rectangular shape, and is electrically connected to the heat dissipation layer that is surrounding the fingerprint sensor and adjacent to the opening)).
Regarding claim 5, Lee I teaches the display device of claim 1, further comprising: 33a connection part disposed between the first metal layer and the second metal layer, wherein the connection part extends from the first metal layer to the second metal layer (112 and 113 FIGS. 1A-1B, and 4, paragraph[0073] of Lee I teaches the support layer 112 may be disposed below the first adhesive layer 111; the support layer 112 is a layer for supporting the black layer 113; the support layer 112 may be formed of a plastic material, for example, polyethylene terephthalate (PET); however, the present disclosure is not limited thereto; and the support layer 112 may have a thickness of, for example, 3 μm to 6 μm, and See also at least paragraphs[0070], [0074]-[0077], and [0122]-[0123]] of Lee I (i.e., Lee I at least teaches a cushion structure with a support layer for supporting a black layer, wherein the support layer and black layer are disposed and extending between a metal layer and a heat dissipation layer)).  
Regarding claim 6, Lee I teaches the display device of claim 5, wherein the connection part comprises a plurality 2of sub connection parts extending from the first metal layer to the second metal layer (112 and 113 FIGS. 1A-1B, and 4, paragraph[0073] of Lee I teaches the support layer 112 may be disposed below the first adhesive layer 111; the support layer 112 is a layer for supporting the black layer 113; the support layer 112 may be formed of a plastic material, for example, polyethylene terephthalate (PET); however, the present disclosure is not limited thereto; and the support layer 112 may have a thickness of, for example, 3 μm to 6 μm, and See also at least paragraphs[0070], [0074]-[0077], and [0122]-[0123]] of Lee I (i.e., Lee I at least teaches a cushion structure with a support layer for supporting a black layer, wherein the support layer and black layer are disposed and extending between a metal layer and a heat dissipation layer)).
Regarding claim 8, Lee I teaches t1he display device of claim 5, wherein the second metal layer is more adjacent to 2the display panel than the first metal layer (FIGS. 1A-1B, and 4, paragraph[0122] of Lee I teaches referring to FIG. 4, the metal layer 490 is disposed between the cushion structure 110 and the ultrasonic fingerprint sensor 120 and the flexible display panel 140; the metal layer 490 is a layer made of metal and functions as a shielding layer for shielding interference of signals; specifically, the metal layers 490 may be disposed on the third adhesive layer 121 of the first area A1 and the cushion structure 110 of the second area A2 and disposed below the back plate 130 to be formed in both the first area A1 and the second area A2; and the metal layer 490 may be made of, for example, copper (Cu), aluminum (Al), silver (Ag), or the like, and See also at least paragraph[0123] of Lee I (i.e., Lee I at least teaches a metal layer that is between the display panel and the fingerprint sensor, and is electrically connected to the heat dissipation layer surrounding the fingerprint sensor, wherein the fingerprint sensor is disposed below the display panel and the heat dissipation layer is disposed below the metal layer)).
Regarding claim 15, Lee I teaches t1he display device of claim 2, wherein the functional layer comprises a cushion 2layer configured to absorb an impact applied to the display panel (FIGS. 1A-1B, and 4, paragraph[0065] of Lee I teaches a cushion structure 110 may be disposed below the display panel 140, for example, in the second area A2 below the back plate 130; the cushion structure 110 is a structure that protects the components of the display device 100 by absorbing physical shock or blocking heat; and specifically, the cushion structure 110 may optionally include at least some of a first adhesive layer 111, a support layer 112, a black layer 113, a second adhesive layer 114, a shock absorbing layer 115, and a heat dissipation layer 116, and See also at least paragraphs[0072], and [0122]-[0123] of Lee I (i.e., Lee I at least teaches a cushion structure, which is covered by and attached to a bottom surface of the display panel, having a shock absorbing layer disposed on a heat dissipation layer)).  
Regarding claim 16, Lee I teaches t1he display device of claim 1, wherein the fingerprint sensing part comprises an 2ultrasonic sensor (FIGS. 1A-1B, and 4, paragraph[0122] of Lee I teaches referring to FIG. 4, the metal layer 490 is disposed between the cushion structure 110 and the ultrasonic fingerprint sensor 120 and the flexible display panel 140; the metal layer 490 is a layer made of metal and functions as a shielding layer for shielding interference of signals; specifically, the metal layers 490 may be disposed on the third adhesive layer 121 of the first area A1 and the cushion structure 110 of the second area A2 and disposed below the back plate 130 to be formed in both the first area A1 and the second area A2; and the metal layer 490 may be made of, for example, copper (Cu), aluminum (Al), silver (Ag), or the like).
Regarding claim 17, Lee I teaches t1he display device of claim 16, wherein the fingerprint sensing part further comprises a sensing circuit board connected to the ultrasonic sensor (FIGS. 1A-1B, and 4, paragraph[0083] of Lee I teaches the ultrasonic fingerprint sensor 120 is electrically connected to the circuit board 190 disposed below the ultrasonic fingerprint sensor 120; the circuit board 190 may be a flexible circuit board; the circuit board 190 is configured to transmit an electrical signal to a processor that controls the ultrasonic fingerprint sensor 120; the cushion structure 110 is configured to surround the ultrasonic fingerprint sensor 120; the ultrasonic fingerprint sensor 120 is attached to the circuit board 190; and the circuit board 190 overlaps with the ultrasonic fingerprint sensor 120 and is further extended from the ultrasonic fingerprint sensor 120 to overlap with the cushion structure 110).  
Regarding claim 18, Lee I teaches t35he display device of claim 17, wherein: the sensing circuit board is grounded; and 3the first metal layer is connected to the sensing circuit board and is grounded (FIGS. 1A-1B, and 4, paragraph[0080] of Lee I teaches for example, the heat dissipation layer 116 may be connected to a specific printed circuit board electrically connected to a pad disposed in the non-active area, and, for example, may be electrically grounded to a ground pad disposed on a specific printed circuit board, and See also at least paragraphs[0078]-[0079], and [0123] of Lee I (i.e., Lee I at least teaches a heat dissipation layer connected to the printed circuit board and both grounded)).


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of Kim et al., U.S. Patent Application Publication 2020/0133407 A1 (hereinafter Kim I).
Regarding claim 19, Lee I teaches a display device comprising: 2a display panel (100, 140 FIGS. 1A-1B, and 4, paragraph[0065] of Lee I teaches referring to FIG. 1A, a display device 100 includes a flexible display panel 140; the flexible display panel 140 includes a display element used for displaying images, various driving elements for driving the display element, lines and the like; hereinafter, a case where the flexible display panel 140 is an electroluminescent flexible display panel including an electroluminescence display element is described as an example, but the present disclosure is not limited thereto; and the flexible display panel 140 includes an active area AA and a non-active area NA, and See also at least paragraph[0121] of Lee I (i.e., Lee I at least teaches a display device with a display panel)); 
3a cover panel covered by the display panel and comprising a metal layer (110, 116 FIGS. 1A-1B, and 4, paragraph[0065] of Lee I teaches a cushion structure 110 may be disposed below the display panel 140, for example, in the second area A2 below the back plate 130; the cushion structure 110 is a structure that protects the components of the display device 100 by absorbing physical shock or blocking heat; and specifically, the cushion structure 110 may optionally include at least some of a first adhesive layer 111, a support layer 112, a black layer 113, a second adhesive layer 114, a shock absorbing layer 115, and a heat dissipation layer 116, and See also at least paragraphs[0072], and [0122]-[0123] of Lee I (i.e., Lee I at least teaches a cushion structure, covered by and attached to the display panel, with a heat dissipation layer)); and 
4a fingerprint sensing part covered by the metal layer, swherein the fingerprint sensing part comprises: 6a fingerprint sensor; and 7a sensing circuit board connected to the fingerprint sensor (120 FIGS. 1A-1B, and 4, paragraph[0122] of Lee I teaches referring to FIG. 4, the metal layer 490 is disposed between the cushion structure 110 and the ultrasonic fingerprint sensor 120 and the flexible display panel 140; the metal layer 490 is a layer made of metal and functions as a shielding layer for shielding interference of signals; specifically, the metal layers 490 may be disposed on the third adhesive layer 121 of the first area A1 and the cushion structure 110 of the second area A2 and disposed below the back plate 130 to be formed in both the first area A1 and the second area A2; and the metal layer 490 may be made of, for example, copper (Cu), aluminum (Al), silver (Ag), or the like, and See also at least paragraphs[0083], [0088], and [0123] of Lee I (i.e., Lee I at least teaches an ultrasonic fingerprint sensor covered by a metal layer and connected to a circuit board)), and 
8wherein: 9the cover panel further comprises a functional layer covered by the metal layer (115 FIGS. 1A-1B, and 4, paragraph[0065] of Lee I teaches a cushion structure 110 may be disposed below the display panel 140, for example, in the second area A2 below the back plate 130; the cushion structure 110 is a structure that protects the components of the display device 100 by absorbing physical shock or blocking heat; and specifically, the cushion structure 110 may optionally include at least some of a first adhesive layer 111, a support layer 112, a black layer 113, a second adhesive layer 114, a shock absorbing layer 115, and a heat dissipation layer 116, and See also at least paragraphs[0072], and [0122]-[0123] of Lee I (i.e., Lee I at least teaches a cushion structure, which is covered by and attached to a bottom surface of the display panel, having a shock absorbing layer with a bottom surface covered by a heat dissipation that also covers a lower portion of the ultrasonic fingerprint sensor)); 
10the fingerprint sensor is disposed in a first opening in the functional layer; and (FIGS. 1A-1B, and 4, paragraph[0081] of Lee I teaches the ultrasonic fingerprint sensor 120 is disposed in the first area A1 below the back plate 130; that is, the first area A1 may refer to an area overlapping with the display panel 140; the ultrasonic fingerprint sensor 120 is a device for sensing the shape of a fingerprint of a finger contacting an upper surface of the display device 100; specifically, the cushion structure 110 is disposed in the second area A2, and the first area A1 in which the cushion structure 110 is not disposed may have an opening area; and in this case, the ultrasonic fingerprint sensor 120 may be disposed in the opening area, and See also at least paragraph[0121] of Lee I (i.e., Lee I at least teaches the fingerprint sensor disposed in an opening in which the cushion structure having the shock absorbing layer is not disposed)); but does not expressly teach iithe sensing circuit board is disposed in a second opening in the functional layer.
However, Kim I teaches the sensing circuit board is disposed in a second opening in the functional layer (FIG. 6, paragraph[0116] of Lee I teaches he cushion layer CY may include the opening part overlapping the sensor part SU, and be disposed on the main board MC; in particular, in a plan view, the area of the opening part in the cushion layer CY may be larger than those of the opening part OP in the main board MC and an area of the auxiliary board SC; and in addition, in a plan view, the cushion layer CY may provide accommodation space for the auxiliary board CY and may surround the auxiliary board SC, and the second adhesive layer AY2 may be disposed between the cushion layer CY and the auxiliary board SC, and See also at least paragraphs[0110]-[0111] of Kim I (i.e., Kim I at least teaches a board disposed in an opening of a cushion layer)).
Furthermore, Lee I and Kim I are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device with a suitable sensor for sensing a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on Kim I such that the sensing circuit board is disposed in a second opening in the functional layer.  One reason for the modification as taught by Kim I is to provide a space for suitably accommodating a board within an opening of a cushion layer of a display device (paragraph[0116] of Kim I).









Potentially Allowable Subject Matter
Claims 7, 9-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for claims 7, 9-14, and 20 the prior art references of record do not teach the combination of all element limitations as presently claimed.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621